MEMORANDUM **
Bernardo Perez-Rios appeals his 70-month sentence imposed following his *861guilty plea conviction for illegally reentering the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm.
Perez-Rios contends that the district court improperly enhanced his sentence on the basis of prior aggravated felony convictions that were not charged in the indictment, submitted to a jury, or proved beyond a reasonable doubt, citing Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). As Perez-Rios concedes in his reply brief, his contention is foreclosed by our decision in United States v. Pacheco-Zepeda, 234 F.3d 411, 415 (9th Cir.2000) (concluding that Apprendi did not overrule the Supreme Court’s holding in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), that prior aggravated felonies need not be alleged in the indictment, submitted to a jury, or proved beyond a reasonable doubt), cert. denied, — U.S. --, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *861courts of this circuit except as may be provided by 9th Cir. R. 36-3.